           Case 1:18-vv-01876-UNJ Document 48 Filed 06/29/20 Page 1 of 5




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1876V
                                         UNPUBLISHED


    CAROLE WEEKS,                                             Chief Special Master Corcoran

                         Petitioner,                          Filed: May 22, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Shoulder
                                                              Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Renee Ja Gentry, The Law Office of Renee J. Gentry, Washington, DC, for petitioner.

Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES1

       On December 6, 2018, Carole Weeks filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered left shoulder/arm pain caused-in-fact
by the influenza vaccination she received on August 9, 2017. Petition at 1, ¶¶ 2, 10.
The case was assigned to the Special Processing Unit of the Office of Special Masters.

        On January 21, 2020, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for her left shoulder injury. On May 22, 2020, Respondent filed
a proffer on award of compensation (“Proffer”) indicating Petitioner should be awarded
$76,027.97, representing $72,500.00 for her actual and projected3 pain and suffering,

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
3
 The Proffer indicates that any amounts for projected pain and suffering have been reduced to net
present value. Proffer at 1 (citing § 15 (a)(4)).
          Case 1:18-vv-01876-UNJ Document 48 Filed 06/29/20 Page 2 of 5



$2,625.05 for her actual unreimburseable expenses, and $902.92 for her future medical
expenses. Proffer at 1-2. In the Proffer, Respondent represented that Petitioner agrees
with the proffered award. Id. Based on the record as a whole, I find that Petitioner is
entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $76,027.97, representing $72,500.00 for her actual and projected
pain and suffering, $2,625.05 for her actual unreimburseable expenses, and
$902.92 for her future medical expenses in the form of a check payable to
Petitioner. This amount represents compensation for all damages that would be
available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.4

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
          Case 1:18-vv-01876-UNJ Document 48 Filed 06/29/20 Page 3 of 5




                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

                                                         )
CAROL WEEKS,                                             )
                                                         )
                         Petitioner,                     )
                                                         )      No. 18-1876V
 v.                                                      )      Chief Special Master Corcoran
                                                         )      (ECF)
 SECRETARY OF HEALTH                                     )
 AND HUMAN SERVICES,                                     )
                                                         )
                         Respondent.                     )
                                                         )

                       PROFFER ON AWARD OF COMPENSATION

       On January 21, 2020, respondent filed a Rule 4(c) Report, in which he conceded that

petitioner sustained a Table left shoulder injury related to vaccine administration (SIRVA) from

the flu vaccine administered on August 9, 2017; that the records show that the case was timely

filed; that the vaccine was received in the United States; and that petitioner satisfies the statutory

severity requirement by suffering the residual effects or complications of her injury for more

than six months after vaccine administration. ECF No. 36. That same day, the Court issued a

Ruling on Entitlement, finding that petitioner is entitled to compensation. ECF No. 37.

       I. Items of Compensation

       A. Pain and Suffering

       Respondent proffers that the Court should award petitioner a lump sum of $72,500.00 for

her actual and projected pain and suffering. This amount reflects that the award for projected

pain and suffering has been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4).

Petitioner agrees.
            Case 1:18-vv-01876-UNJ Document 48 Filed 06/29/20 Page 4 of 5




          B. Past Unreimbursable Expenses

          Respondent proffers that the Court should award petitioner a lump sum of $2,625.05 for

past unreimbursable expenses, as provided under 42 U.S.C. § 300aa-15(a)(1)(A). Petitioner

agrees.

          C. Future Medical Expenses

          Respondent proffers that the Court should award petitioner a lump sum of $902.92 in

future medical care expenses. This amount reflects that the award for future medical care

expenses has been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(1)(A). Petitioner

agrees.

          II. Form of the Award

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment of $76,027.97, in the form of a check payable to petitioner, which represents

all elements of compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-

15(a). 1 Petitioner agrees.

                                                Respectfully submitted,

                                                JOSEPH H. HUNT
                                                Assistant Attorney General

                                                C. SALVATORE D’ALESSIO
                                                Acting Director
                                                Torts Branch, Civil Division

                                                CATHARINE E. REEVES
                                                Deputy Director
                                                Torts Branch, Civil Division

1
  Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future pain
and suffering and future medical expenses.
        Case 1:18-vv-01876-UNJ Document 48 Filed 06/29/20 Page 5 of 5




                                   ALEXIS B. BABCOCK
                                   Assistant Director
                                   Torts Branch, Civil Division

                                   s/ Claudia B. Gangi
                                   CLAUDIA B. GANGI
                                   Senior Trial Attorney
                                   Torts Branch, Civil Division
                                   U.S. Department of Justice
                                   P.O. Box 146
                                   Benjamin Franklin Station
                                   Washington D.C. 20044-0146
                                   Tel: (202) 616-4138
                                   claudia.gangi@usdoj.gov


Dated: May 22, 2020
